


116 HR 7284 IH: Police Accountability and Community Engagement Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7284
IN THE HOUSE OF REPRESENTATIVES

June 18, 2020
Ms. Wasserman Schultz (for herself and Mr. Hastings) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To authorize the Attorney General to make grants to improve the relationship between the police and the communities they serve, and for other purposes.


1.Short titleThis Act may be cited as the Police Accountability and Community Engagement Act of 2020 or the PAC Act. 2.Police-Community Relations Grant Program (a)AuthorizationThe Attorney General, acting through the Director of the Office of Community Oriented Policing Services, is authorized to make grants to nonprofit organizations, institutions of higher education, community groups, and faith-based organizations to facilitate organized dialogues that bring together community members and law enforcement officers in order to build trust, increase accountability, and reduce tension in relationships between the community and the police.
(b)Uses of fundsA recipient of a grant under this section shall use such funds for the following: (1)Community dialogues, led by a third-party facilitator, that bring together a diverse group of community members, local elected officials, law enforcement leaders and officers, business leaders, and community members to assess the state of police and community relations in the area, which focus on taking a proactive approach and developing concrete action items that will help improve the relationship between the police and the community and further the goal of collective safety.
(2)Community dialogues that are specifically designed to bring together teenagers with law enforcement officers, which aim to help police and young people honestly discuss their interaction and find common ground, which— (A)are led by a third-party facilitator and held in a neutral space outside of a police station;
(B)provide equal participation for local law enforcement officers and youth; (C)include law enforcement officers with a variety of levels of experience;
(D)meet at minimum on a monthly basis to engage in these group dialogues; (E)include participants who reflect the demographics of the young people in the community;
(F) use facilitators with the appropriate language skills, if the local population includes young people for whom English is not their primary language; and (G)include the development of actionable next steps in order to ensure accountability and a formal action plan.
(3)Documenting results of the dialogues described in paragraphs (1) and (2), including any practice that changes as a result of the dialogue. (c)ApplicationAn entity seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require, except that no application shall be considered unless plans for community dialogue include, but not be limited to, a discussion concerning racism and its effects on police-community relations.
(d)ReportA recipient of a grant under this section shall submit to the Attorney General on a biannual basis the results of the dialogues conducted pursuant to a grant under this section, including any changes that were made to policing practices, the reason for the changes, and the results of the changes. (e)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 

